 



Exhibit 10.7
Dated the                    day of                    2005.
WIDE HARVEST INVESTMENT LIMITED
and
EMAK HONG KONG LIMITED
 
TENANCY AGREEMENT
of
Suite Nos. 5B and 6A on the 19th Floor of Tower 6,
China Hong Kong City, China Ferry Terminal,
Canton Road, Kowloon.
 
BAKER & McKENZIE
Solicitors & Notaries
14th Floor
Hutchison House
Harcourt Road Central
Hong Kong

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated the          day of                    2005
BETWEEN the parties described as the Landlord and the Tenant respectively in
Part I of the First Schedule
WHEREBY IT IS AGREED as follows:
SECTION I
INTERPRETATION AND AGREEMENT

1.1   Interpretation       In this Agreement the expressions set out in the
Schedules hereto shall where the context so admits have the meanings
respectively ascribed to them therein.   1.2   Joint and several liability      
In this Agreement where the context so permits or requires words importing the
singular number include the plural number and vice versa and words importing a
gender include all other genders and where there are two or more persons
included in the expression “the Tenant” covenants expressed to be made by the
Tenant shall be deemed to be made by such persons jointly and severally.   1.3  
Headings and index       The headings and covering pages are intended for
guidance only and do not form part of this Agreement nor shall any of the
provisions of this Agreement be construed or interpreted by reference thereto or
in any way affected or limited thereby.   2   Premises Term and Rent       The
Landlord shall let and the Tenant shall take, in the state and condition as it
is, ALL THAT the premises more particularly described and set out in Part II of
the First Schedule (“Premises”) TOGETHER with the use in common with the
Landlord and all others having the like right of the entrances, staircases,
landings, lavatories, corridors and passages in the Building as defined in
Part II of the First Schedule insofar as the same are necessary for the proper
use and enjoyment of the Premises AND TOGETHER with the use in common with
others having the like right of the lifts escalators and central
air-conditioning service serving the Premises whenever the same shall be
operating for the term set out in Part III of the First Schedule (“Term”)
YIELDING AND PAYING therefor throughout the Term such rent, Management Fee and
Air-Conditioning Charge (which are unless the context otherwise requires
collectively included in the term “Rent”)

- 1 -



--------------------------------------------------------------------------------



 



    and other charges as are from time to time payable in advance and in
accordance with the provisions set out in the Second Schedule.

SECTION II
DEPOSIT

1   Deposit

  1.1   The Tenant shall on the signing hereof deposit with the Landlord the sum
or sums specified in Part V of the First Schedule to secure the due observance
and performance by the Tenant of the covenants, agreements, stipulations, terms
and conditions herein contained and on the part of the Tenant to be observed and
performed.     1.2   The deposit shall be retained by the Landlord throughout
the Term (SUBJECT to the Landlord’s right to forfeit the deposit under clause 1
of Section IX hereof) without interest and the Tenant hereby specifically
authorises the Landlord (but without prejudice to any other right or remedy) to
apply the deposit in payment of the amount of any rent, rates, Government rent
(if any), Management Fee and Air-Conditioning Charge and other charges payable
hereunder by the Tenant and any costs expenses loss or damage sustained by the
Landlord as the result of any non-observance or non-performance by the Tenant of
any of the covenants, agreements, stipulations, obligations or conditions.    
1.3   In the event of any deduction being made by the Landlord from the deposit
the Tenant shall, as a condition precedent to the continuation of the tenancy,
forthwith on demand by the Landlord make a further deposit (to be held by the
Landlord in manner as aforesaid) equal to the amount so deducted and failure by
the Tenant so to do shall entitle the Landlord to determine this Agreement and
forthwith to re-enter upon the Premises in which event the deposit shall be
forfeited to the Landlord.

2   Refund of deposit       Subject as aforesaid the deposit shall be refunded
to the Tenant by the Landlord without interest within forty five (45) days after
the expiration or sooner determination of this Agreement and delivery of vacant
possession to the Landlord or after settlement of the last outstanding claim by
the Landlord against the Tenant for any arrears of rent, rates, Government rent
(if any), Management Fee and Air-Conditioning Charge and other charges and for
any breach non-observance or non-performance of any of the covenants agreements
stipulations terms and conditions herein contained and on the part of the Tenant
to be observed or performed whichever is the later.

- 2 -



--------------------------------------------------------------------------------



 



3   Increase in deposit       If there shall for whatever reason be any increase
in the rent and/or Management Fee and Air-Conditioning Charge and/or rates and
Government rent (if any) during the Term, the Tenant shall upon such increase
becoming applicable pay to the Landlord as a condition precedent to the
continuation of the tenancy by way of increase in the said deposit a sum
proportional to the said increase to restore the ratio of deposit to the rent
and Management Fee and Air-Conditioning Charge and rates and Government rent (if
any) to that previously subsisting.   4   Transfer of deposit       In the event
that the Premises and/or this Agreement shall be assigned by the Landlord to any
person(s), the Landlord shall be entitled as incidental to such assignment to
transfer directly the Deposit or the balance thereof to the assignee, after
making any deduction in manner aforesaid (whether with or without the consent of
the Tenant) PROVIDED that the assignee shall undertake with the Tenant to refund
such deposit or balance thereof in accordance with the provisions hereof,
whereupon the Landlord shall be released from any and all further obligations to
the Tenant in respect of the said Deposit, and the Tenant shall thereafter have
no claim whatsoever against the Landlord in respect thereof. The Tenant shall if
required by the Landlord (but not at the cost of the Tenant) enter into, sign,
and execute such agreements, deeds or documents in such form and substance to
the satisfaction of the Landlord, to release the Landlord from its obligation in
respect of the refund of the deposit or balance thereof. In the event of there
being a bank guarantee the Tenant will upon request provide a substitute
guarantee in favour of the assignee in exchange for that provided to the
Landlord.

SECTION III
TENANT’S OBLIGATIONS
The Tenant hereby agrees with the Landlord as follows:-

1.   Rent and Management Fee, etc.

  1.1   To pay the rent as set out in Part I of the Second Schedule in advance
in respect of the Premises and clear of all deductions on the first day of each
calendar month, the first and last of such payments to be apportioned according
to the number of days in the month included in the Term.     1.2   To pay and
discharge at the same time and in the same manner as the rent is payable the
Management Fee and Air-Conditioning Charge and any other service and maintenance
charges payable by the owner or occupier of the Premises or (as the case may be)
the Landlord including (without limitation) such charges as may be demanded from
time to time by the Building Manager or

- 3 -



--------------------------------------------------------------------------------



 



      Management Committee or similar Management Body for the time being of the
Building (if any) and/or those charges payable in respect of the Premises
pursuant to or by virtue of the Deed of Mutual Covenant and Management Agreement
relating to the Building, and subject to revision in accordance with Clause 1.5
of Section III, the Management Fee and Air-Conditioning Charge payable at the
Commencement of the Term is set out in Part II of the Second Schedule.     1.3  
If the day on which the rent, the Management Fee and Air-Conditioning Charge or
additional outgoings or other payments fall due under this Agreement is a public
holiday, the relevant payment of rent, Management Fee and Air-Conditioning
Charge or additional outgoings or otherwise shall be due and payable on the
preceding business day. For Ihe avoidance of doubt, “business day” means a day
on which banks are ordinarily open for business in Hong Kong.     1.4   If
payment is made by the Tenant by cheque, such cheque must be good for payment
and reach the office of the Landlord before 3:30 p.m. in the afternoon if such
payment is made on any weekday except Saturday, and before 11:30 a.m. if such
payment is made on a Saturday, failing which the payment shall be deemed to have
been paid by the Tenant on the following business day, and the Tenant shall be
deemed to have defaulted in making due payment.     1.5   If at any time and
from time to time during the Term the operating cost relative to the supply of
the air-conditioning and/or the costs and expenses for the provision of
management services to the Building and/or the Premises shall have risen over
the costs prevailing at the commencement of the Term the Landlord shall be
entitled to serve one (1) month’s notice in writing upon the Tenant to increase
the charges or any of them by appropriate amount(s) and thereafter such
increased charges shall prevail. The Landlord’s assessments of the appropriate
increase shall be conclusive and binding on the Tenant.     1.6   If the Tenant
should require air-conditioning outside the normal air-conditioning supply hours
set out in the Fifth Schedule, subject to the Tenant’s giving to the Landlord
not less than 24 hours prior notice in writing, additional air-conditioning will
normally be provided on condition that the additional air-conditioning shall be
applied in units of one hour and at least two hours on each occasion at such
rate as may be charged by the Landlord from time to time.

2   Rates and Government Rent (if any)

  2.1   To pay and discharge punctually during the Term all rates, Government
rent (if any), taxes, assessments, duties, charges, impositions and outgoings of
an

- 4 -



--------------------------------------------------------------------------------



 



      annual or recurring nature whatsoever now or hereafter to be assessed
imposed or charged on the Premises or upon the owner or occupier in respect of
the Premises or any part thereof by the Government of the Hong Kong Special
Administrative Region or other lawful authority (Property Tax alone excepted) on
the 1st day of the months of January, April, July and October.     2.2   Without
prejudice to the generality of clause 2.1, the Tenant shall pay to the Landlord
all rates and Government rent (if any) imposed on the Premises by the Government
and as and when demanded by the Landlord, who shall settle the same with the
Government of the Hong Kong Special Administrative Region.     2.3   In the
event of the Premises not yet having been assessed to rates and/or the
Government rent (if any), the Tenant shall pay to the Landlord a sum (which
shall be computed on the basis of the prevailing percentages of the rateable
value of the Premises for rates and/or the Government rent (if any) for the
corresponding quarter) as shall be required by the Landlord as a deposit by way
of security for the due payment of rates and/or Government rent (if any) subject
to adjustment on actual rates and/or the Government rent (if any) assessment
being received by the Landlord from the Government of Hong Kong Administrative
Special Region.

3   Water & electricity charges       To pay and discharge punctually during the
Term all charges (including all deposits) in respect of water, electric light,
power and telephones as may be shown by the separate meter or meters installed
upon the Premises or by accounts rendered to the Tenant.   4   User       To use
the Premises only for the purposes set out in Part IV of the First Schedule
hereto and for no other purpose whatsoever.   5   Entry by Landlord

  5.1   To permit the Landlord and its agents with or without workmen and all
persons authorised by it and with or without appliances at all reasonable times
upon prior notice to enter upon the Premises and if necessary, to remain at the
Premises:

  (a)   to take inventories of fixtures and fittings therein and to cany out any
maintenance works or repairs to the Landlord’s installations inside the Premises
which are in the opinion of the Landlord necessary and proper to be done;

- 5 -



--------------------------------------------------------------------------------



 



  (b)   to examine the state and condition thereof and of the fixtures and
fittings therein, including but not limited to the central air-conditioning
unit;     (c)   to execute any works of renewal cleaning alteration or repair to
any adjacent or neighbouring premises or to the Building without any claim for
damages or indemnity against the Landlord; and     (d)   to do such work as may
be deemed necessary to preserve the exterior walls or any part of the structure
of the Building from injury or damage from any excavation or other building
works as may be made or authorised in the vicinity of the Building

      and the Tenant shall deposit with the Landlord a key or key(s) to the
Premises to enable the Landlord to enter into the Premises in the event of
emergency, and unless key(s) are so deposited with the Landlord, in the event of
emergency the Landlord or its agents may without notice enter upon the Premises
forcibly, and the Tenant shall at its own expense reinstate the entrance door to
the Premises to its original state and condition without any claim for damages
or indemnity against the Landlord.     5.2   To permit the Landlord and all
persons authorised by it at all reasonable times to show the Premises to
prospective tenants during the last three months of the Term or to prospective
purchasers at any time during the Term.

6   Repairs       Upon receipt of notice from the Landlord to forthwith make
good all defects and wants of repair for which the Tenant is responsible
hereunder and if the Tenant should not within seven (7) days after the service
of such notice proceed diligently with the making good of all defects and the
carrying out of such repair then to permit the Landlord to enter upon the
Premises and to make good the said defects and carry out such repair. The costs
thereof shall be paid by the Tenant and be a debt due from the Tenant to the
Landlord and be forthwith recoverable by action.   7   Close windows       To
keep all windows and doors of the Premises closed and to permit the Landlord or
its servants and agents and others from time to time during the Term to enter
upon the Premises for the purpose of closing any doors or windows.   8   Notify
Landlord of damage       To notify the Landlord or its agent of any accidents to
or defects in the water pipes electrical wires or fittings fixtures or other
facilities provided by the Landlord within the

- 6 -



--------------------------------------------------------------------------------



 



    Premises whether or not the Tenant is liable hereunder for the repair of the
same forthwith upon the Tenant’s becoming aware (whether actually or
constructively) of the same arising.   9   Interior fitting out

  9.1   To fit out the interior of the Premises at the Tenant’s expense in
accordance with the requirements and provisions set out in the Third Schedule.  
  9.2   Fitting out works in the Premises to be carried out by the Tenant shall
be carried out in accordance with plans drawings and specifications as that have
been first submitted under clause 10 below and have been approved in writing by
the Landlord. Such works shall be carried out in a good and proper workmanlike
fashion with good quality materials and with all necessary Government licences
permits authorities permissions and consents.     9.3   Upon completion of the
fitting out work to the satisfaction of the Landlord, the Tenant shall
throughout the Term maintain the Premises in good repair and condition to the
satisfaction of the Landlord. The Tenant will not cause or permit to be made any
alteration variation or addition to the approved interior design or layout of
the Premises and may not commence any further fitting out works upon the
Premises without the prior written consent of the Landlord. Any fitting out of
the Premises adjoining a common area shall be of a style nature and standard as
may be required by the Landlord and the work shall be carried out at the cost of
the Tenant. In carrying out any approved work the Tenant shall obey and cause
his servants agents contractors and workmen to obey and comply with all
instructions and directions prescribed by the Landlord, the Landlord’s agent, or
the Building Manager of the Building.     9.4   To employ at the Tenant’s
expense only such contractors as are nominated by the Landlord from time to time
for the purpose of designing and carrying out and installing all the necessary
building services and builders’ work as hereinafter defined in the Premises in
manner as prescribed by the Landlord or its nominated contractors and in
particular to observe and comply with the conditions and requirements as stated
in the Tenant’s Fitting-Out Guide. The expression “building services”, means all
mechanical and electrical engineering work and arrangements relating to the
Premises including but not confined to electrical, plumbing, building automation
and fire fighting installations. The expression “builders’ work” shall mean all
renovation works not specified under “building services” including but not
confined to light tracks, light troughs and graphics panels.     9.5   To pay a
vetting charge to the Building Manager for its checking of the fitting out plans
and inspection of the fitting-out works, and pay the sum demanded by

- 7 -



--------------------------------------------------------------------------------



 



      the Building Manager as a refundable deposit as security for any damage to
the Building caused as a result of the Tenant’s works and the removal of any
debris.

10   Submission of information

  10.1   The Tenant shall furnish to the Landlord full details of all
specifications, prints, copies, and drawings information or materials as and
when required by the Landlord and shall cause the same to be delivered to the
Landlord’s office.     10.2   The Tenant shall provide the Landlord with the
following:-

  (a)   Three sets of elevations to describe the space with all electric
outlets.     (b)   Three copies of the reflected ceiling plan with a schedule
indicating the voltage, type, wattage, quantity and location of outlets for all
light fittings and air-conditioning.     (c)   Three copies of the floor plan
with partitions.     (d)   Three copies of the office layout prints of all case
work including the location of all sockets, switches, fuse box, telephone
points, size, weight and location of the safe, if any.

  10.3   Prior to the commencement of any works, the Tenant shall furnish the
Landlord with the following information :-

  (a)   The names and address(es) of the appointed designer/agent for the
Premises, the general contractor(s) to be engaged in the construction of the
Tenant’s work and the Tenant’s authorised agent/representative.     (b)   The
proposed commencement date of the interior decoration works and the estimated
date of completion thereof, and the projected date of opening of the Premises
for business.     (c)   Office layout drawings in triplicate for the Landlord’s
written approval.

11   Inspection by Landlord       To permit the inspection of all Tenant’s work
by the Landlord, the Landlord’s Architect and Landlord’s General Contractor from
time to time during the period in which Tenant’s work aforesaid is being
performed.

- 8 -



--------------------------------------------------------------------------------



 



12   Reimbursement to Landlord       The Landlord shall have the right to
perform on behalf of and for the account of the Tenant, subject to reimbursement
by the Tenant, any of the Tenant’s work which the Landlord determines shall be
so performed. Such work shall be limited to work which the Landlord deems
necessary to be done on an emergency basis, work caused by the Tenant’s, fault,
and work, which pertains to structural components, the general, utility systems
for the Building and the erection of temporary safety barricades and temporary
signs during construction.   13   Good repair of interior       To keep all the
interior of the Premises, the flooring and interior plaster or other finishing
material or rendering to walls floors and ceilings, and the Landlord’s fixtures
and additions including the central air-conditioning unit, doors, window, fan
coil units, air ductings, electrical installation wiring piping and fittings for
light, power and water in good clean, tenantable and proper repair and condition
and properly preserved and painted as may be appropriate when from time to time
required and to so maintain the same throughout the Term at the expense of the
Tenant and deliver up the same to the Landlord at the expiration or sooner
determination of the Term in such repair and the like condition (fair wear and
tear excepted) PROVIDED that the Tenant shall reimburse to me Landlord the cost
of repairing or replacing any air-conditioning units or other part of the
air-conditioning apparatus or installation within the Premises which is damaged
or rendered defective due to the act or neglect of the Tenant.   14   Fire
fighting and security system       To ensure at all times that all fire alarms,
fire fighting equipment, roller shutters and other equipment for security
purposes provided by the Landlord are not disrupted, interrupted, damaged or
caused to be defective through the act, default or neglect of the Tenant, his
servants, agents, licensees or customers. The Tenant may not under any
circumstances cover up any hose-reel, break-glass unit or alarm bell.   15  
Electrical testing       To test all circuits for shorts and earthing and to
balance loads on all panels.   16   Passage of wires pipes cables etc       The
Tenant agrees that permanent utility lines may pass through the ceiling cavity
of the Premises to service other premises and areas in the Building.

- 9 -



--------------------------------------------------------------------------------



 



17   Emergency lighting       To provide battery operated type emergency
lighting and exit signs in locations within the Premises as required by any
codes and regulations, and as deemed necessary by the Landlord.   18   Earthing
      To provide earthing within the Premises as required by any codes and
regulations from time to time in force.   19   Statutes, codes & ordinances    
  To comply with all applicable statutes, codes, ordinances and other
regulations for all work performed by or on behalf of the Tenant within the
Premises and the Landlord’s or the Landlord’s agent’s approval of plans,
specifications, calculations or otherwise of the Tenant’s work shall not
constitute any implication, representation or certification by the Landlord that
the works are in compliance with said statutes, codes, ordinances, and other
regulations.   20   Rules and regulations made by the Building Manager       To
observe faithfully and comply strictly with the Building rules and regulations
as set out in the Fourth Schedule hereto and such other rules and regulations as
the Landlord or the Landlord’s agents or the Building Manager of the Building
may from time to time prescribe for the proper management and maintenance of the
Premises and the Building. Notice of any additional rules or regulations shall
be given in such manner as the Landlord or the Building Manager may elect. Such
rules and regulations shall be binding upon the Tenant and shall have the same
force and effect as if set out in the body of this Agreement.   21   First class
office premises       To fit out, use, manage and otherwise maintain the
Premises so as not to prejudice the goodwill and reputation of the Building as
first class office premises.   22   Protection from typhoon       To take all
reasonable precautions to protect the interior of the Premises against damage by
storm or typhoon or the like threats and in particular to ensure any exterior
doors and windows are securely fastened upon the threat of such adverse weather
conditions.

- 10 -



--------------------------------------------------------------------------------



 



23   Third party insurance       To effect and maintain throughout the Term
insurance cover in respect of the Tenant’s obligations under Section V with a
reputable insurance company to the satisfaction of the Landlord and to produce
to the Landlord, as and when so required by the Landlord, the policy of such
insurance together with the receipt for the last payment of premium and a
certificate from the relevant insurance company that the policy is fully paid up
and in all respects valid and subsisting, in default of which the Landlord shall
be entitled (but not obliged) at the Tenant’s expense to effect such insurance
cover. The policy of such insurance shall be in the name of the Tenant and
endorsed to show the interest of the Landlord in the Premises and the Building
and shall be in such amount as the Landlord may from time to time stipulate and
shall contain a clause to the effect that the insurance cover thereby effected
and the terms and conditions thereof shall not be cancelled modified or
restricted without the prior written consent of the Landlord.   24   Insurance
of Contents       To be wholly responsible for any loss or damage to property
within the Premises including without limitation all furniture fixtures fittings
goods chattels samples personal effects contents and to effect with a reputable
insurance company adequate insurance cover for the same in their full
replacement value against all risks including without limitation those risks
perils or under circumstances for which the Landlord’s liability is expressly or
impliedly excluded under this Agreement. The Tenant undertakes to produce and
make available to the Landlord as and when so required by the Landlord copies of
the policy of such insurance together with the receipt for the last payment of
premium and a certificate from the relevant insurance company that the policy is
fully paid up and in all respects valid and subsisting.   25   Cleaning Service
      To keep the Premises including all windows and lights at all times in a
clean and sanitary state and condition. No other cleaning contractors for the
internal cleaning of the Premises shall be employed by the Tenant without the
Landlord’s or the Manager’s prior written consent.   26   Cleaning drains, etc.
      In the event of the pipes, drains, ducts, sanitary or plumbing apparatus
of the Building becoming choked or stopped up owing to the careless or improper
use by the Tenant its servants agents licensees invitees the Tenant shall pay to
the Landlord the costs incurred in cleaning and clearing the same from
obstruction.

- 11 -



--------------------------------------------------------------------------------



 



27   Replacement of broken windows       To replace or to reimburse the Landlord
for the cost of replacing any broken or damaged windows and/or glass panels and
fixtures within and/or encompassing the Premises whether the same be broken or
damaged by the negligence of the Tenant or owing to circumstances beyond the
control of the Tenant.   28   To make good damage       To take good care of the
fixtures fittings including but not limited to the central air-conditioning unit
and other articles provided by the Landlord within the Premises and to make good
and pay for all damage caused by the Tenant its servants or licensees to any of
them. The Tenant may not remove any of them from the Premises and shall deliver
up the same to the Landlord at the expiration or sooner determination of the
tenancy in good condition.   29   Maintenance of sanitary and water apparatus  
    To keep the sanitary and water apparatus (if any) used exclusively by the
Tenant and his servants agents licensees workmen or visitors in good, clean and
tenantable repair and condition (fair wear and tear excepted) to the
satisfaction of the Landlord and in accordance with the Regulations or bye-laws
of all Public Health and other Government Authorities concerned or to use in
common with others the lavatories and washing accommodations and facilities
provided by the Landlord in the Building and not to permit or suffer the same to
be used in any improper manner or whereby the soil or waste pipes may become
impeded or blocked and at all times to indemnify the Landlord against liability
for damage by the escape of water thereby caused to the properties or effects of
the tenants or occupiers of the other part of the Building.   30   Vermin      
To take all due precautions to prevent the Premises from becoming infested with
insects or vermin. The Tenant shall employ at its own expense such pest
extermination contractors as the Landlord may require and at such intervals as
the Landlord may direct. Without prejudice to the aforesaid, in the event of the
Premises becoming so infested, the Tenant shall pay for the cost of
extermination or deinfestation as arranged or approved by the Landlord and the
selected exterminators shall be given full access to the Premises for such
purpose.

- 12 -



--------------------------------------------------------------------------------



 



SECTION IV
RESTRICTIONS AND PROHIBITIONS

1   Breach of Government Lease       Not to do or cause to be done or suffer or
permit any act deed matter or thing whatsoever which constitutes a breach of any
of the terms and conditions in the Government Lease or Conditions under which
the Premises are held or in contravention of any of ordinances regulations
by-laws rules notices requirements or restrictions or prohibitions imposed by
any appropriate government authority in connection with the Premises or any
trade that is now or may hereafter be declared an offensive trade by any
government authority.   2   Breach of Deed of Mutual Covenant, etc.       Not to
do or cause to be done or suffer or permit any act deed matter or thing
whatsoever which shall or may amount to a breach of the covenants terms and
provisions of the Deed of Mutual Covenant and Management Agreement (if any)
relating to the Building so far as they relate to the occupation and use of the
Premises and to indemnify the Landlord against all and any breach non-observance
or non-performance thereof.   3   Breach of insurance policy       Not to do or
permit or suffer to be done any act deed matter or thing whatsoever whereby the
insurance on the Building against loss or damage by fire and/or other insurable
perils and/or claims by third parties for the time being in force may be
rendered void or voidable or whereby the premium thereon may be increased
Provided that if as the result of any act deed matter or thing done permitted or
suffered by the Tenant the premium on any such policy of insurance shall be
increased the Landlord shall be entitled without prejudice to any other remedy
hereunder to recover from the Tenant the amount of any such increase.   4  
Subletting and assigning       Not to assign underlet transfer licence share or
otherwise part with the possession of the Premises or any part thereof either by
way of subletting lending sharing or other means whereby any organization
company firm or person or persons not a party to this Agreement obtains the use
or possession of the Premises or any part thereof, irrespective of whether any
rental or other consideration is given therefor. This tenancy is personal to the
Tenant named in this Agreement and without in any way limiting the generality of
the foregoing the following acts and events shall, unless previously approved in
writing by the Landlord, be deemed to be breaches of this clause:-

  4.1   In the case of a tenant which is a partnership, the taking in of one or
more new partners whether on the death or retirement of an existing partner or
otherwise.

- 13 -



--------------------------------------------------------------------------------



 



  4.2   In the case of a tenant who is an individual (including a sole surviving
partner of a partnership tenant) the death insanity or disability of that
individual to the intent that no right to use possess occupy or enjoy the
Premises or any part thereof shall vest in the executors administrators personal
representatives next of kin trustee or committee of any such individual.     4.3
  In the case of a tenant which is a corporation any take-over, reconstruction
amalgamation, merger, voluntary liquidation or change in the person or persons
who owns or own a majority of its voting shares or who otherwise has or have
effective control thereof.     4.4   The giving by the Tenant of a Power of
Attorney or similar authority whereby the donee of the Power obtains the right
to use possess occupy or enjoy the Premises or any part thereof or does in fact
use possess occupy or enjoy the same.     4.5   The change of the Tenant’s
business name without the previous written consent of the Landlord and in
connection with any application for consent under this provision, the Landlord
may require the Tenant to produce such evidence as the Landlord may think fit to
show that no breach of the provisions of this Clause 4 has taken place or is
about to take place.

5   Sale by auction       Not to permit or suffer to be held upon the Premises
any sale by auction or sale of a similar nature upon the Premises.   6  
Alterations, additions, etc.

  6.1   Not to make or permit any alterations or additions (whether or not of a
structural nature) to or in the Premises or any part thereof either internally
or externally or to any fixtures or fittings or electrical wiring or
electrical/mechanical installations or fire-prevention system or
air-conditioning system or plumbing and drainage system or building services
system or to any item therein nor to pull down, alter or remove any portions of
the doors windows partitions or fittings of the Premises without the prior
written consent of the Landlord.     6.2   Not to change or in any way to alter
the appearance of the standard entrance doors provided by the Landlord for
access to and egress from the Premises without having first obtained the written
consent of the Landlord therefor.     6.3   Not to install additional locks
bolts or additional fittings to the entrance doors of the Premises or in any way
to cut or alter the same without having first obtained

- 14 -



--------------------------------------------------------------------------------



 



      the written consent of the Landlord therefor.     6.4   Not to install set
up or affix or permit to be installed set up affixed in or upon the Premises or
any part thereof in any manner whatsoever any engine machinery or mechanical
device or plant or air-conditioning or heating system.

7   Disfigure structures, fixtures, etc.       Not to damage or disfigure any
structures fixtures, canopies decorations, installations outside the Premises
including central air-conditioning unit, mail chutes, refuse chutes, halls,
passages, drainage walls, walls, partitions, ceilings, and to pay on demand to
the Landlord the costs and expenses incurred by the Landlord in repairing or
making good such damage or cleaning the same.   8   Installation in or damage to
common areas       Not to lay, install, affix or attach any wiring, cables or
other article or thing whatsoever in or upon any areas or parts of the Building
in common use or in any place which is not hereby exclusively let to the Tenant
nor to damage injure or deface any part of the fabric or walls or roof of the
Building or of the common areas stairs and lifts and other facilities of the
Building.   9   Signs

  9.1   Not to affix, erect, attach, exhibit, display or permit or suffer so to
be done upon any part within or on the exterior or at the show windows (if any)
of the Premises or to or through any windows thereof any writing sign decoration
signboard notice advertisement placard neon light or other device (whether
illuminated or not) which may be visible from outside the Premises except that
the name of the Tenant (or any new name of the Tenant as approved by the
Landlord under Clause 4 of Section IV) and the nature of the trade or business
carried out thereon may be displayed on the Directory Boards provided by the
Landlord but only in such form and place and character as shall be first
approved by the Landlord, and the costs thereof shall be borne by the Tenant
solely.     9.2   The Landlord or its authorised agents shall have the right and
at the cost and expense of the Tenant to remove, relocate and to improve the
arrangement of any unauthorised writing, sign, decoration signboard notice
advertisement placard neon light or device affixed or put up or displayed
without the proper approval of the Landlord or its agents.

10   Floor loading capacity       Not to place any load upon any floor of the
Premises in excess of the loading capacity for

- 15 -



--------------------------------------------------------------------------------



 



    which the floor is designed. The Landlord reserves the right to prescribe
the weight and position of all safes and any heavy articles which must be placed
so as to distribute the weight. Business machines and mechanical equipment
authorised by the Landlord shall be placed and maintained by the Tenant at the
Tenant’s expense in settings sufficient in the Landlord’s judgement to absorb
and prevent vibration noise and annoyance to occupiers of the other portions of
the Building.   11   Freight lift carrying capacity       Not to place any heavy
machinery goods raw materials or articles in any freight lift in excess of the
permitted carrying capacity for which the lift is designed.   12   Passenger
lift       Not to use or permit to be used the passenger lifts of the Building
for the purpose of carrying any furniture or goods or heavy articles (the
Landlord having provided freight lifts for such purpose), and to observe the
regulations affecting the use of all lifts as indicated therein or intimated by
the Landlord or the Building Manager of the Building or its agents from time to
time.   13   Nuisance       Not to do or permit to be done in or upon the
Premises or any part thereof anything which may be or become a nuisance or cause
annoyance damage or disturbance to the Landlord or to any of the tenants or
occupiers of any other portion of the Building or of other property in the
neighbourhood or in any way affect the reputation of the Building or be contrary
to the laws or regulations of Hong Kong.   14   Noise       Not to do or permit
or suffer to be done upon the Premises or any part thereof any music noise
(including sound produced by broadcasting from television, radio and any
apparatus or instrument capable of producing or reproducing music and sound) or
other act matter or thing whatsoever which may be or become a nuisance or
annoyance, or cause damage or disturbance to the Landlord or the owners tenants
lessees or occupiers of any adjoining or neighbouring premises.   15  
Combustible or dangerous goods       Not to keep or store or permit to be kept
or stored in or upon the Premises any arms, ammunition, gun-powder, salt-petre,
kerosene or other explosive or inflammable dangerous or prohibited goods or
materials (as defined in the Dangerous Goods Ordinance (Cap.295) or any
legislation replacing the same or any orders or regulations made thereunder).

- 16 -



--------------------------------------------------------------------------------



 



16   Storage of goods       Not to use the Premises or any part thereof for the
purposes of the manufacture of goods and merchandise or for the storage of
excessive amount of goods or merchandise other than in quantities consistent
with the nature and smooth running of the Tenant’s business.   17   Animals    
  Not to keep any birds or livestock of any description or any noxious goods or
articles on the Premises.   18   Illegal or immoral purposes       Not to use or
permit or suffer the Premises to be used or any part thereof for the purpose of
gambling in contravention to the Gambling Ordinance or for any illegal or
immoral purpose.   19   Preparation of food       Not without the prior written
consent of the Landlord to prepare or permit or suffer to be prepared any food
in the Premises and not to permit or suffer any unusual or objectionable odours
to be produced upon or to permeate from the Premises.   20   Sleeping or
domestic use       Not without the Landlord’s prior permission in writing,
permit any person to remain in the Premises overnight. Such permission if given
shall only be given in order to enable the Tenant to post watchmen to look after
the contents of the Premises, which shall not be used as sleeping quarters or as
domestic premises within the meaning of the Landlord and Tenant (Consolidation)
Ordinance for the time being in force.   21   Obstructions in common areas      
Not to encumber obstruct or permit to be encumbered or obstructed with any
boxes, packaging, merchandise, rubbish or other articles or obstructions of any
kind or nature at any of the entrances, exits, staircases, landings, passages,
lifts, escalators, lobbies or other parts of the Building not included in the
Premises. In addition to any other remedies which the Landlord may have
hereunder, the Landlord, its servants or agents may without any prior notice to
the Tenant remove any such obstruction and dispose of the same as they may think
fit without incurring any liability therefor and the Tenant shall on demand pay
to the Landlord all costs and expenses incurred in such removal.

- 17 -



--------------------------------------------------------------------------------



 



22   Movement of heavy machinery       Not to move any safe heavy machinery
equipment and freight bulky matter or fixtures in and out of the Building
without first obtaining the Landlord’s written consent. The Tenant shall keep
the Landlord indemnified against all damages sustained by any person or property
and for any damages or monies paid out by the Landlord in settlement of any
claim or judgements as well as legal costs incurred in connection therewith and
all costs incurred in repairing any damage to the Building or its appurtenances
resulting from movement of any heavy machinery equipment freight bulky matter or
fixtures. Upon the Tenant requiring to move to and from the Premises any such
items, the Tenant hereby undertakes at all times to use the service lifts
provided by Landlord for such purposes and to notify Landlord and arrange with
the Landlord a suitable time for such deliveries or removals to be effected.  
23   No incense to be burnt       Not to burn or permit to be burnt incense in
the Premises or in any part of the Building.   24   Fire risk       Not to do or
permit any act or thing to be done which is likely to cause any fire risk or
other hazard in the Building.   25   No loading in parking area       Not to
obstruct or otherwise use nor permit any employee agent or licencee of the
Tenant to obstruct or otherwise use these areas of the Building allocated to the
parking or movement of or access for vehicles or designated as loading/unloading
areas otherwise than in accordance with the regulations from time to time made
by the Landlord.   26   Use of building name       Not without the previous
written consent of the Landlord to use or permit to be used the name/logo or any
part of the name/logo of the Landlord or of the Building or any picture
representation or likeness of the whole or any part of such name/logo or of the
Building or of the Premises in connection with the business or operations of the
Tenant or for any purpose whatsoever other than to indicate the address and
place of business of the Tenant.   27   Telephone service       Not without the
Landlord’s prior written consent to use any telephone service provider other
than that designated or approved by the Landlord.

- 18 -



--------------------------------------------------------------------------------



 



SECTION V
INDEMNITIES

1   Indemnify Landlord       The Tenant shall indemnify the Landlord against all
liabilities, claims, demands, actions, proceedings, damages, losses, costs and
expenses arising directly indirectly from or incidental to the use or occupation
of the Premises, the execution of alterations, additions or repairs to the
Premises, any non-compliance by the Tenant with its obligations under this
Agreement, or any other act, default, neglect or omission by the Tenant, its
employees, contractors, servants, agents, licenses, visitors or invitees.   2  
Indemnity against loss/damage from interior       Without prejudice to Clause 1
of Section V, the Tenant shall be wholly responsible for any loss damage or
injury caused to any person or property caused directly or indirectly through
the want of repair of the interior of the Premises or the defective or damaged
condition of any part of interior of the Premises or of any of the fixtures and
fittings therein or in any way owing to the spread of fire or smoke or the
overflow of water from the Premises or any part thereof.   3   Indemnity against
Overflow of Water       To be wholly responsible for any loss or damage caused
to any person or property caused by or through or in any way owing to the escape
or overflow of water from the Premises and to make good the same by payment or
otherwise and to indemnify the Landlord against all costs claims demands actions
and legal proceedings whatsoever made upon the Landlord by any person in respect
of such loss damage or injury and costs and expenses incidental thereto.

SECTION VI
LANDLORD’S OBLIGATIONS
The Landlord hereby agrees with the Tenant as follows:-

1   Quiet enjoyment       To permit the Tenant (duly paying the rent rates
Government rent (if any) Management Fee and Air-Conditioning Charge and
observing and performing the terms and conditions herein contained) to have
quiet possession and enjoyment of the Premises during the Term without any
interruption by the Landlord or any person or persons lawfully claiming through
under or in trust for the Landlord.

- 19 -



--------------------------------------------------------------------------------



 



2   Roof and main structure, etc.       To use its best endeavours or arrange
for the building manager to use its best endeavours to amend and repair such
defects in the roof, main electricity supply cables, main drain pipes, main
walls and exterior windows frames of the Building and the lifts and the central
air-conditioning system as the Landlord shall discover or as the Tenant or other
authorised-person or Authority shall notify to the Landlord in writing and
maintain the same in a proper state of repair and condition at the cost of the
Landlord PROVIDED that the Landlord shall be entitled to be given a reasonable
period of time wherein to view any such defects and to amend and repair the
same.   3   Lifts, air-conditioning services, etc.       To use its best
endeavours or arrange for the building manager to use its best endeavours to
maintain and keep the lifts, escalators, air-conditioning system and services of
the Building in a proper state of repair and condition.   4   Property tax      
To pay the Property Tax for the time being payable in respect of the Premises.  
5   Maintenance of common parts       To use its best endeavors or arrange for
the building manager to use its best endeavors to:

  5.1   Maintain, light, clean, operate and service all the common parts of the
Building;     5.2   Keep the common parts toilets and other parts of the
Building for common use clean and in proper condition; and     5.3   Maintain
lifts escalators fire and security services equipment air-conditioning plant and
other facilities of the Building in proper working order.

6   Directory board       To maintain at the main entrances and in all other
places as the Landlord shall deem fit directory boards and to allot space
thereon for Tenant’s name to be affixed in such uniform lettering or characters
as shall be designated by the Landlord.

SECTION VII
EXCLUSIONS OF LIABILITY

1   The Landlord shall not be liable to the Tenant its servants licensees or
invitees in respect of any claim loss (including but not limited to loss of
profits) damage or injury to person

- 20 -



--------------------------------------------------------------------------------



 



    or property sustained by the Tenant or any such other person caused by or
through or in any way owing to :-

  1.1   Lifts escalators and other services         any defect in or breakdown
or suspension of the lifts escalators fire fighting detection system water
sprinkler equipment central air-conditioning system or other facilities of the
Building or any of them; or     1.2   Electricity supply         any failure
malfunction explosion or suspension of the electricity supply to the Building or
the Premises; or     1.3   Fire overflow of water and vermin         fire or the
overflow or leakage of water including rain, storm or sea water from anywhere
within the Building or the influx of water including rain, storm or sea water
into the Building or the Premises or the escape of fumes, smoke, fire or to
activity of termites pests rats or other vermin in the Building; or     1.4  
Typhoon         in respect of loss or damage caused by through or in anywise
owing to any typhoon; or     1.5   Water sprinklers         any use of water
sprinkler devices or their coming into operation whether by intentional
operation or as a result of mechanical failure or malfunction; or     1.6  
Services         the adequacy or otherwise of any of the management services
(including security) rendered by the Landlord and/or the Building Manager or the
Cleaning Services rendered by Best Result Cleaning Services Limited or the
failure to render the same or the suspension or interruption thereof for
whatever reason;

nor shall the Rent or Management Fee and Air-Conditioning Charge or service
charge or any part thereof cease to be payable other than in the circumstances
set out in Section VIII.

- 21 -



--------------------------------------------------------------------------------



 



SECTION VIII
ABATEMENT OF RENT

1   Abatement

  1.1   If the Premises or the Building or any part thereof shall at any time
during the Term be destroyed or damaged or become unfit for occupation not due
to any default of the Tenant but owing to fire flooding storm typhoon defective
construction white ants earthquake subsidence of the ground or any calamity
beyond the control of the Landlord and the policy or policies of insurance
effected by the Landlord shall not have been vitiated or payment of policy
moneys refused in whole or in part in consequence of any act or default of the
Tenant or if at any time during the continuance of this tenancy the Premises
shall be condemned as a dangerous structure or a demolition order or a closing
order shall become operative in respect of the Premises the rent hereby reserved
or a proportionate part thereof according to the extent and duration of the
damage sustained shall be suspended until the Premises shall again be rendered
fit for occupation and use.     1.2   The Landlord shall be under no obligation
to repair or to reinstate the Premises if by reason of me condition of the same
or any local Regulations or other circumstances beyond the control of the
Landlord it is not practicable or reasonable to do so.     1.3   If the whole or
substantially the whole of the Premises are not repaired or reinstated within
three months from the occurrence of such event or the order either the Landlord
or the Tenant shall have the right thereafter to determine this Agreement by
giving one month’s notice in writing to the other, whereupon everything herein
contained shall determine as from the date of the expiry of such notice but
without prejudice to the rights and remedies of either party against the other
in respect of any antecedent claim or breach of the agreements stipulations
terms and conditions herein contained or of the Landlord in respect of the rent
payable hereunder prior to the coming into effect of the cessation of the
liability to pay rent.

SECTION IX
DEFAULT
It is hereby further expressly agreed and declared as follows:-


1   Default       If the Rent or other charges or additional outgoings with
interest thereon (if any) hereby reserved or any part thereof shall be in
arrears at any time after the due date (whether

- 22 -



--------------------------------------------------------------------------------



 



    formally demanded or not) or if there shall be any other breach or
non-performance of any of the covenants stipulations conditions or agreements
herein contained and on the part of the Tenant to be observed or performed or if
the Tenant shall become bankrupt or being a corporation go into liquidation
whether compulsory or voluntary (save for the purposes of amalgamation or
reconstruction) or if a receiver or a receiver and manager is being appointed
against all or any of the asset or business of the Tenant or if any petition
shall be filed for the winding up of the Tenant or if the Tenant shall otherwise
become insolvent or enter into any arrangement or composition for the benefit of
the Tenant’s creditor(s) or shall suffer any distress or execution to be levied
upon the Premises or otherwise on the Tenant’s goods or effects or if the Tenant
persistently fails to pay the Rent or any payments hereby stipulated and when
due, then and in any such case it shall be lawful for the Landlord or any person
duly authorised in that behalf at any time thereafter to re-enter into and upon
the Premises or any part thereof in the name of the whole whereupon this
Agreement shall absolutely determine and the deposit paid as hereinafter
mentioned shall be absolutely forfeited to the Landlord as and for liquidated
damages and not as penalty but without prejudice to any right of action by the
Landlord in respect of any outstanding breach or non-observance or
non-performance by the Tenant of any of the terms of this Agreement and the
Landlord shall be entitled to recover from the Tenant all loss and damage it
sustains as a direct or indirect result of such early determination.

2   Service of notice       A written notice served by the Landlord on the
Tenant or left at the Premises, to the effect that the Landlord thereby
exercises the power of re-entry, shall be a full and sufficient exercise of such
power without actual entry on the part of the Landlord.   3   Acceptance of rent
      The acceptance of any rent by the Landlord hereunder shall not be deemed
to operate or be regarded by the Tenant as a waiver by the Landlord of any right
to proceed against the Tenant in respect of any breach or non-observance or
non-performance by the Tenant of any of the covenants agreements stipulations
terms and conditions herein contained and on the part of the Tenant to be
observed and performed.   4   Interest       Without prejudice to the right of
the Landlord to exercise any other right or remedy (including the right of
re-entry) exercisable under the terms of this Agreement, in the event of default
in payment of Rent and/or any charges payable hereunder or any part thereof on
its due date, the Tenant shall further pay to the Landlord on demand interest on
the amount in arrears at the rate of 1.5% per month calculated from the date on
which the same became due for payment until the date of payment as liquidated
damages and not as penalty.

- 23 -



--------------------------------------------------------------------------------



 



5   Act of employees, etc.       For the purpose of these presents any act
default neglect or omission on the part of any guest visitor servant contractor
employee agent invitee or licensee of the Tenant shall be deemed to be the act
default neglect or omission of the Tenant.   6   Distraint       In addition to
Rent any amounts falling due under this Agreement may be recovered by distress
as rent in arrears. For the purposes of Part III of the Landlord and Tenant
(Consolidation) Ordinance (Cap. 7) and of these presents, the Rent payable in
respect of the Premises and other amounts recoverable by distress as rent in
arrears shall be and be deemed to be in arrears if not paid in advance at the
times and in the manner hereinbefore provided for payment thereof. All costs and
expenses of and incidental to distraint shall be paid by the Tenant on a full
indemnity basis and shall be recoverable from it as a debt.   7   Recovery of
Landlord’s expenses       The Tenant shall pay to the Landlord on an indemnity
basis all costs fees charges disbursements and expenses (including without
prejudice to the generality of the foregoing those payable to counsels
solicitors (on a solicitor-and-own client basis) surveyors architects and
bailiffs) incurred by the Landlord in relation or incidental to or in respect
of:

  (a)   the preparation and service of a notice under Section 58 of the
Conveyancing and Property Ordinance (Cap.219), notwithstanding forfeiture is
avoided otherwise than by relief granted by the Court; and     (b)   the
Tenant’s non-observance or non-performance of the terms of this Agreement and/or
the Landlord’s exercise of its rights and powers under this Agreement, including
but not limited to recovery of rent and the Landlord’s exercise of its right of
re-entry.

SECTION X
GENERAL

1   Yield Up Premises And Handover

                 
 
    1.1     (a)   The Tenant shall yield up the Premises with all keys giving
access to all parts of the Premises with all fixtures fittings and additions
therein and thereto at the expiration or sooner determination of this Agreement
in good clean and tenantable repair and condition in accordance with the
stipulations herein contained.

- 24 -



--------------------------------------------------------------------------------



 



  (b)   Where the Tenant has made any alterations or installed any fixtures or
additions to the Premises whether with or without the Landlord’s consent, the
Landlord may at its discretion require the Tenant to reinstate, remove or do
away with such alterations fixtures or additions or any part or portion thereof
and thereafter make good and repair in a proper and workmanlike manner any
damage to the Premises and the Landlord’s fixtures and fittings therein as a
result thereof before delivering up the Premises to the Landlord.     (c)   If
required by the Landlord, the Tenant shall at its own cost remove or do away
with all alterations fixtures or additions to the Premises whether the same were
made by the Tenant or not, and make good and repair in a proper and workmanlike
manner any damage to the Premises as a result thereof and deliver the Premises
to the Landlord in a bare-shell condition upon the expiration or sooner
determination of this Agreement.     (d)   Should the Tenant fail to remove any
fixtures or additions and reinstate the Premises as required by the Landlord as
aforesaid, the Landlord shall be entitled at its sole discretion to remove the
said fixtures or additions and reinstate the Premises at the sole expense of the
Tenant and the cost thereof shall be a debt due from the Tenant to the Landlord
and be recoverable forthwith by action.

  1.2   The Tenant hereby irrevocably appoints the Landlord as its agent with
authority to enter upon the Premises and to deal with at the Tenant’s risk and
expense any of the Tenant’s effects left on or about the Premises for more than
five days after the expiry of the Term or its determination (howsoever arising
or occasioned) to the intent mat the Landlord may without liability to the
Tenant dispose of or destroy or otherwise deal with the same as the Landlord
shall think fit. In the event that the Landlord is unable to gain access to the
Premises, the Tenant expressly confirms that the Landlord as its agent may use
any means (including the use of force) to effect entry upon the Premises.

2   No excuse for non-payment of rent       This Agreement and the obligation of
the Tenant to pay rent and other sums due hereunder and to perform the Tenant’s
obligations hereunder shall in no way be affected impaired or excused because
the Landlord is unable due to circumstances beyond its control to fulfil any of
its obligations under this Agreement or to supply or is delayed in supplying any
service expressly or implied to be supplied or is unable to make or is delayed
in making any repair additions alterations or decoration or is unable to supply
or is delayed in supplying any equipment or fixtures if the Landlord is
prevented or delayed from so doing by reason of strike labour shortage of
materials or any outside cause

- 25 -



--------------------------------------------------------------------------------



 



    whatsoever or by reason of any order or regulation of any department of the
Government of Hong Kong Special Administrative Region.

3   Condonation not a waiver

  3.1   No condoning, excusing or overlooking by the Landlord of any default,
breach or non-observance or non-performance by the Tenant at any time or times
of any of the covenants agreements stipulations terms and conditions herein
contained shall operate or be regarded by the Tenant as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance or non- performance or so as to defeat or affect in any
way the rights and remedies of the Landlord hereunder in respect of any such
continuing or subsequent default or breach and no waiver by the Landlord shall
be inferred from or implied by anything done or omitted by the Landlord, unless
expressed in writing and signed by the Landlord.     3.2   Any consent given by
the Landlord shall operate as a consent only for the particular matter to which
it relates and shall in no way be considered as a waiver or release of any of
the provisions hereof nor shall it be construed as dispensing with the necessity
of obtaining the specific written consent of the Landlord in the future, unless
expressly so provided.

4   Approval of Landlord       The Landlord and its authorised agents shall have
absolute discretion in granting or refusing any approval sought by the Tenant
hereunder and any approval if granted may be subject to such conditions as the
Landlord or its agents think fit. No approval by the Landlord is valid unless it
is in writing and is signed and dated by the Landlord or its authorised agent.  
5   Re-letting notice       During the three (3) months immediately preceding
the determination of the Term the Landlord shall be at liberty to affix and
retain without interference upon any external part of the Premises a notice for
re-letting the same.   6   Service of notices       Any notice required to be
served hereunder shall be sufficiently served on the Tenant if delivered to it
by post or left addressed to it at the Premises or at its last known address in
Hong Kong and shall be sufficiently served on the Landlord if sent to it by post
or delivered to it at the address given herein or any other address which the
Landlord may notify to the Tenant from time to time. A notice sent by post shall
be deemed to have


- 26 -



--------------------------------------------------------------------------------



 



    been given at the time when in due course of post it would be delivered at
the address to which it is sent.

7   Legal costs       The Landlord’s solicitors’ legal cots (calculated at full
scale), disbursements and other legal expenses in connection with-the
preparation and signing of this Agreement and its counterpart shall be borne by
the Landlord and the Tenant in equal shares. Should the Tenant engage a separate
firm of solicitors to act on its behalf then each party shall pay its own
solicitor’s costs.   8   Stamp duty       The stamp duty upon this Agreement and
its counterpart, the Land Registry registration fees (if any), the ratification
fee (if any) and all other disbursements in connection with this Agreement and
its counterpart shall be borne by the Landlord and the Tenant in equal shares.  
9   No premium or fine       The Tenant hereby expressly admits and declares
that no premium or fine or other consideration or key money has been paid to the
Landlord by the Tenant for the creation of this tenancy.   10   Exclusion of
Warranty as to use       Nothing in this Agreement or in any consent granted by
the Landlord under this Agreement shall imply or warrant that the Premises may
be used for the purpose authorised in this Agreement. In the event that the
Government or any competent authority serves notice prohibiting the use of the
Premises in the manner permitted hereunder the Tenant shall forthwith comply
with the notice failing which the Landlord shall be entitled to terminate this
Agreement by one month’s notice or such shorter notice as may be required or as
the parties may agree. On the expiration of the Landlord’s notice, this
Agreement shall terminate but without prejudice to either party’s claim against
the other in respect of any antecedent breach of this Agreement.   11   Full
Agreement       Subject to Clause 12 below, this Agreement sets out the full and
only agreement reached between the parties and supersedes any other
representations, warranties, or understandings, written or verbal, that the
parties may have had with respect to the Premises and the Building.

- 27 -



--------------------------------------------------------------------------------



 



12   Outstanding obligations       Any outstanding obligations on the part of
the Tenant to be observed and performed under the Offer Letter and/or the
Agreement for Tenancy Agreement (if any) pursuant to which this Agreement is
entered into shall continue to be in force and shall not merge with this
Agreement unless the Landlord shall otherwise stipulate.   13   Sales and
Redevelopment

  13.1   Notwithstanding any provision to the contrary contained in this
Agreement, if at any time during the Term the Landlord shall decide to
redevelop, renovate, refurbish or redesign the Building or any part thereof
(which decision shall be sufficiently evidenced by a certified true copy of the
relevant Board Resolution of the Landlord) or shall sell assign or enter into
any agreement for the sale or assignment of the whole or any part of the
Building which includes the Premises, the Landlord shall be entitled to give six
(6) calendar months’ notice in writing to the Tenant to determine this Agreement
and at the expiry of such notice everything herein contained shall cease and be
void and the Tenant shall immediately deliver up vacant possession of the
Premises to the Landlord.     13.2   The Tenant shall not be entitled to claim
against the Landlord for any compensation for the loss of goodwill or business,
damages or any costs and expenses incurred by the Tenant whatsoever but any such
termination shall be without prejudice to the rights and remedies of either
party against the other in respect of any antecedent claim or breach of any
terms or stipulations herein contained.     13.3   The expression “Landlord” in
this clause shall include the Landlord’s successors in title and this clause
shall enure for the benefit of the Landlord’s successors in title.     13.4   It
is also agreed and declared notwithstanding any other provision herein and
notwithstanding any law to the contrary the Tenant’s option right(s) (if any)
shall be extinguished and determined upon the service of the said notice of
termination whether such rights shall have been exercised by the Tenant or not.
    13.5   The Tenant shall not be entitled to any claim against the Landlord
for any damages or compensation or any relief against such extinguishment and
determination of its option right(s).

14   Consent for the release of information

  14.1   The Tenant acknowledges and agrees that from time to time, during and
after


- 28 -



--------------------------------------------------------------------------------



 



      the expiry of this tenancy, it may be necessary for the Landlord to
disclose, release, transfer or otherwise make use of information relating to the
Tenant collected, held or processed by the Landlord.

  14.2   The Tenant agrees and consents to the disclosure, release, transfer or
other use of such information by the Landlord for the purposes of, or in
connection with, the tenancy hereby created, or such other purposes as the
Landlord may deem fit.

15   Reservation of rights       The Landlord reserves the right, exercisable at
any time or times: -

  15.1   To install or erect at the entrances passages passageways doorways
corridors landings staircases lobbies or other public parts of the Building,
counters, showcases or light boxes and to change the arrangement and/or location
of entrances passageways doors doorways corridors landings staircases lobbies
lifts escalators toilets or other public parts of the Building or any service or
apparatus serving me Building.     15.2   To change the name or description of
the Building or any part hereof PROVIDED that in such event, the Landlord shall
give to the Tenant and the Postal and other Government Authorities not less than
three months’ advance notice in writing of any such proposed change.     15.3  
To change the user of any part of the Building for any other commercial purposes
(including but not limited to restaurant and/or retail purposes), renovate or
refurbish the shopping arcade (if any) or office area or any part or any area of
the Building and to change, alter, amend, vary, add to and re-locate the layout
of the shopping arcade (if any) or office area or any part or any area of the
Building including but not limited to the external walls, entrance lobbies,
staircases, landings, passages, corridors, toilets, lifts and escalators and to
carry our works to effect such change of user, renovation, refurbishment,
change, alteration, amendment, variation, addition and re-location, and the
Tenant shall not be entitled to object to the change of user, renovation,
refurbishment, change, alteration, amendment, variation, addition, re-location
or any works as aforesaid and shall have no right of action or claim for
compensation whatsoever in connection with any matters arising from this Clause.
    15.4   To make or cause to be made any structural or non-structural
alteration or improvement in or addition to entrances landings staircases
driveways passages lobbies or any part of the Building in common use, without
incurring any liability to make any payment to the Tenant on any account
whatsoever.

- 29 -



--------------------------------------------------------------------------------



 



  15.5   To make introduce, amend, adopt or abolish regulations as it may
consider necessary for the management and maintenance of the Building as a first
class commercial Building. Such regulations shall be supplementary to the terms
and conditions contained in this Agreement and shall not in any way derogate
from such terms and conditions. In the event of conflict between such
regulations and the terms and conditions of this Agreement the terms and
conditions of this Agreement shall prevail.

16   Meaning of “Tenant”       The expression “the Tenant” shall (where the
context permits) mean and include the party or parties specifically named and
shall not include the executors and administrators of any such parry or where
such party is a corporation any liquidator or receiver thereof.   17  
Responsible for acts of servant, etc.       Any act default neglect or omissions
of the agents contractors servants customers or visitors of the Tenant shall be
deemed to be the act default neglect or omission of the Tenant.   18   Special
condition(s)       The parties hereto hereby agree that the terms or conditions
or matters set out in the Sixth Schedule hereto shall apply to this Agreement
and shall be incorporated as an integral part of this Agreement   19   Governing
law       This Agreement shall be governed by and construed in all respects
according to the laws of the Hong Kong Special Administrative Region and the
Tenant hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of Hong Kong Special Administration Region. The submission to such
jurisdiction shall not limit the right of the Landlord to take proceedings in
whatever jurisdiction it may think fit, nor shall the taking of proceedings in
any jurisdiction preclude the taking of proceedings in any other jurisdiction or
jurisdictions, whether concurrently or not.


- 30 -



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE ABOVE REFERRED TO
PART I

         
LANDLORD
  :   WIDE HARVEST INVESTMENT LIMITED whose registered office is situate at 12th
Floor, Tsim Sha Tsui Centre, Salisbury Road, Tsim Sha Tsui, Kowloon, Hong Kong
(“Landlord” which expression shall include its successors and assigns).        
 
TENANT
  :   EMAK HONG KONG LIMITED whose registered office is situate at Suite Nos.
1-4 ,18th Floor, Tower 6, China Hong Kong City, 33 Canton Road, Tsimshatsui,
Kowloon, Hong Kong (“Tenant”).

PART II

         
Premises
  :   SUITE NOS. 5B AND 6A on the 19TH FLOOR of TOWER 6 of CHINA HONG KONG CITY
(“the Building”) at No. 33 Canton Road, Kowloon, Hong Kong (the said Suite for
the purpose of identification only is delineated and coloured Pink on the Floor
Plan annexed hereto).

PART III

         
Term
  :   For the term of three years commencing on the 1st day of September 2005
and expiring on the 31st day of August 2008 (both days inclusive).

PART IV

         
User
  :   Restricted to use by the Tenant as office premises only and for no other
purpose whatsoever.

PART V

         
Deposit
  :   The sum of HK$66,648.60 (equivalent to three months’ rental deposit and
three months’ Management Fee and Air-Conditioning Charge deposit and rates
deposit) payable to the Landlord on or before the signing of this Agreement.

- 31 -



--------------------------------------------------------------------------------



 



THE SECOND SCHEDULE ABOVE REFERRED TO
PART I
PARTICULARS OF RENT

(1)   The rent payable during the Term shall be HK$16,704.00 each calendar month
payable in advance on the first day of each calendar month (without any
deduction or set-off).   (2)   The rent is exclusive of rates, Government rent
(if any), Management Fee and Air-Conditioning Charge and other outgoings.   (3)
  Subject to the Tenant’s due observance and performance of all the conditions
contained in this Agreement, the Tenant shall have the following rent free
period(s) :

     (i)   From 1st September 2005 to 30th September 2005 (both days inclusive);
and        (ii)   From 1st September 2006 to 30th September 2006 (both days
inclusive).

During any rent free period the Tenant shall continue to pay the Management Fee
and Air-Conditioning Charge and rates and Government rent (if any) and all other
outgoings payable.
PART II
PARTICULARS OF CHARGES

     
Management Fee and Air-Conditioning Charge:
  HK$4,677.00 per calendar month (subject to revision pursuant to Clause 1.5 of
Section III).

- 32 -



--------------------------------------------------------------------------------



 



THE THIRD SCHEDULE ABOVE REFERRED TO
FITTING OUT REQUIREMENTS
The Tenant shall :-

(a)   Provide electrical light fittings and a ceiling of non-combustible
material approved by the Landlord save that no combustible material will be
permitted above the ceiling. If the Tenant requires any extension or relocation
of the sprinkler heads and/or the smoke detectors and other fire services
equipment installed by the Landlord, the cost of such work will be paid by the
Tenant.   (b)   Provide vertical window blinds, tracks and fittings at the
Tenant’s expenses.   (c)   Paint and decorate the interior of the Premises to
the satisfaction of the Landlord.   (d)   Furnish and install floor fill and
floor finishes. PVC tiles shall not be used unless approved by the Landlord.  
(e)   With the relevant plan showing all the details including but not limited
to the gauge of wire, etc. duly approved in writing in advance by the Landlord,
apply for the electricity water meters from the relevant authorities, complete
all electrical and mechanical installations (heating, lighting system,
ventilation, air-conditioning, sub-main cable, wiring, plumbing, drainage and
fire services) for the purpose of providing electrical mechanical and drainage
services to and within the Premises PROVIDED that the reinstatement of the
ceiling or any part of the common area damaged by or removed during the
connecting of electricity to the Premises shall be carried out by the Landlord’s
nominated contractor at the Tenant’s expense.   (f)   Furnish and install or
arrange for the installation of telephones as well as other Tenant’s
requirements within the Premises together with such meters as are necessary to
measure the Tenant’s consumption thereof and to employ only the contractors
nominated or approved by the Landlord for such purposes.   (g)   Furnish,
install, support and connect all lighting fixtures, including lamps, switches
and wiring, save that in the case of support involving cutting into structure
prior written approval of the Landlord will be required and in all instances
only the contractor designated by the Landlord shall be used.   (h)   Install
such fire extinguishers or other means of fire-fighting equipment inside the
Premises as may be required from time to time by all relevant Ordinances and
regulations of the Government of the Hong Kong Special Administrative Region.

-33-



--------------------------------------------------------------------------------



 



THE FOURTH SCHEDULE ABOVE REFERRED TO
BUILDING RULES AND REGULATIONS

(a)   Plumbing fixtures shall be used only for the purposes for which they were
constructed. No sweeping rubbish rags or other alien substance shall be
deposited therein. All costs for making good damages resulting from any misuse
of the plumbing fixtures shall be born by the Tenant   (b)   Unless with the
written consent of the Landlord, no tenant may drill into or in any way deface
any part of the Premises or the Building.   (c)   Unless with the written
consent of the Landlord, and such consent will not be usually granted, no
flagpoles or aerials shall be erected, and no flags may be flown from windows or
elsewhere in or upon the Building.   (d)   The loading and unloading of goods
shall be carried out in such manner and within such times as from time to time
are designated by the Landlord.   (e)   Canvassing and peddling in the Building
is prohibited.   (f)   No tenant shall cause or permit any noise which is or may
be a nuisance or annoyance to the occupants of other portions of the Building.  
(g)   No animals or pets may be kept in the Premises or the Building.   (h)   No
security organization shall be employed by Tenant without the Landlord’s prior
consent.   (i)   No film or movies shooting relating to the Building is
permitted unless the prior written consent from the Landlord is obtained.   (j)
  No person is allowed to sit, loiter or sleep on public passages, staircases or
shopfronts.   (k)   Save and except where the Premises are let for the express
purpose of a Food or Beverage outlet or restaurant, the preparation of food in
the Premises is expressly prohibited save with the Landlord’s prior permission
in writing.   (1)   No person may place or leave any rubbish in the entrances or
any of the staircases, corridors, passages or landings of the Building used in
common.   (m)   No person may permit or suffer any sale by auction to be held
upon the Premises.

-34-



--------------------------------------------------------------------------------



 



THE FIFTH SCHEDULE ABOVE REFERRED TO
NORMAL AIR-CONDITIONING SUPPLY HOURS

         
Monday to Friday (inclusive)
  :   From 8:00 A.M. to 6:00 P.M.
 
Saturday
  :   From 8:00 A.M. to 2:00 P.M.

-35-



--------------------------------------------------------------------------------



 



THE SIXTH SCHEDULE ABOVE REFERRED TO
SPECIAL CONDITIONS

1.   To pay to the Landlord such handling charge as the Landlord shall determine
in its absolute discretion from time to time during the Term for considering the
Tenant’s fitting out plans and specifications and inspecting the fitting out
works carried out or to be carried out in the Premises.   2.   The Tenant shall
pay and discharge any temporary electricity charges incurred during the fitting
out period as demanded by the Building Manager.   3.   The Tenant shall pay a
sum, as demanded by the Landlord or the Building Manager of the Building as a
fitting out and decoration deposit before commencing to fit out the Premises.
Such sum shall be refunded to the Tenant without interest subject to any
necessary deductions, upon completion of the decoration works.   4.   From time
to time as necessary and upon completion of the fitting out work in the
Premises, the Tenant shall at its own expense remove all debris and rubbish
resulting from such fitting out work to the location designated by the Landlord
or the Building Manager or their authorised agents in an orderly and proper
manner.   5.   Before taking possession of the Premises, the Tenant shall pay to
the Landlord the following:

         
Rent for 1st October 2005 to 31st October 2005
  HK$16,704.00
 
       
Management Fee and Air-Conditioning Charges for 1st September 2005 to 30th
September 2005
  HK$4,677.00
 
       
Government rates for 1st September 2005 to 30th September 2005
  HK$817.04
 
       
Vetting charge
  HK$1,566.00
 
       
Temporary electricity consumption charges during fitout period
  HK$1,044.00
 
       
Fitting out deposit
(refundable subject to Clause 9.5 of Section III and to be credited to rental
account)
  HK$1,044.00
 
   
 
  HK$25,852.04
 
   

-36-



--------------------------------------------------------------------------------



 



6.   Subject to the Tenant’s due execution of this Agreement and payment of all
sums required, vacant possession of the Premises in a “bare shell” condition
shall be delivered to the Tenant.   7.   The Premises shall be handed over to
the Tenant with all the fixtures, fittings and partitions left behind by the
previous tenant of the Premises.   8.   The Tenant shall be entitled at its own
cost and expense to construct a partition wall between Suites No. 6A and 6B at
the location indicated by ‘ X’ on the floor plan annexed and in all compliance
with any existing ordinances rules and regulations. For the avoidance of doubt
and notwithstanding any provisions to the contrary herein stated, the Tenant
shall at the expiration or sooner determination of this tenancy at its own cost
and expenses re-instate and/or remove the said partition wall as shall be
required by the Landlord (at the sole discretion of the Landlord) and to the
satisfaction of the Landlord.

-37-



--------------------------------------------------------------------------------



 



     AS WITNESS the hands of the parties hereto the day and year first above
written.

             
SIGNED by
    )      
          Connie Kwong — Lin Hung
    )      
          of Sino Real Estate
    )     For and on behalf of
          Agency Limited, a company duly
    )     SINO REAL ESTATE AGENCY LTD.
          authorised by the Board of
    )     /s/ Connie Kwong-Lin Hung                                    
          Directors of the Landlord
    )                         Agent for the landlord for
for and on behalf of Sino Real Estate
    )                         the sole purpose of
Agency Limited as agent for the
    )                         execution of this Agreement
Landlord for the sole purpose of
    )      
execution of this Agreement
    )      
whose signature is verified by :-
    )      
 
           
                              /s/ Cheung Fong                  
           
                              Cheung Fong, Debbie
           
                              Solicitor, Hong Kong SAR
           
                              Messrs. Baker & McKenzie
           
 
           
SIGNED by Mr. Lee Siu Kau
    )     For and on behalf of
 
    )     EMAK HONG KONG LIMITED
for and on behalf of the Tenant
    )                         /s/ Mr. Lee Siu
Kau                                
whose signature(s) is /are verified by
    )                         Authorized Signatures
 
           
/s/ Cynthia S. W. Lee    
           
Cynthia S. W. Lee
           
Solicitor
           
Preston Gates & Ellis
           
Hong Kong SAR
          For and on behalf of
 
          SINO REAL ESTATE AGENCY TTD.

             
RECEIVED the day and year first above
    )     /s/ Connnie Kwong-Lin Hung                                   
written of and from the Tenant the sum of
    )                         Agent for the landlord for
HONG KONG DOLLARS SIXTY-SIX
    )                         the sole purpose of
THOUSAND SIX HUNDRED FORTY-EIGHT
    )                         execution of this Agreement
AND CENTS SIXTY ONLY being the above
    )      
mentioned deposit to be paid by the Tenant
    )      
to the Landlord.
    )     HK$66,648.60
 
           
SIGNATURE VERIFIED BY:-
           
 
           
                              /s/ Cheung Fong                    
           
                              Cheung Fong, Debbie
           
                              Solicitor, Hong Kong SAR
           
                              Messrs. Baker & McKenzie
           

 